Citation Nr: 1309203	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-41 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction of the disability rating from 60 percent to 40 percent for the service-connected residuals of L4-L5 lumbar laminectomy with limitation of motion and degenerative joint disease, effective August 1, 2009, was proper, to include entitlement to an increased rating, before and after the reduction.

2. Whether the discontinuance of the total disability rating due to individual unemployability (TDIU), effective August 1, 2009, was proper.

3. Whether the discontinuance of Dependents Educational Assistance benefits under 38 U.S.C. Chapter 35, effective August 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO.  In that rating decision, the RO reduced the evaluation for the Veteran's service-connected lumbar spine disability from 60 to 40 percent, discontinued the Veteran's TDIU rating and discontinued the Veteran's dependents educational assistance benefits under 38 U.S.C. Chapter 35, all effective August 1, 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the courts are applicable to this appeal.  

A September 2010 VA treatment suggests that additional VA records exist pertaining to the claims on appeal.  Specifically, in the September 2010 VA treatment record, the treating physician found that it was unlikely that the Veteran could return to work due to his lumbar spine disability and reported that a functional capacity examination had been requested to better define the limitations of the Veteran's lumbar spine disability.  The physician noted that the functional capacity examination would be helpful to determine the extent of the Veteran's disability and requested that any future determination of disability (level of impairment) take the functional capacity examination under consideration.  The report of this functional capacity examination has not been obtained or considered.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the Board's adjudication of the Veteran's claims, the RO should obtain any existing VA medical treatment records not of record, particularly any such report of a functional capacity examination.  See Bell supra.

Regarding the claim for the propriety of the discontinuance of dependents educational assistance benefits under 38 U.S.C. Chapter 35, effective August 1, 2009, the Board notes that the further development and adjudication of the Veteran's claim regarding the discontinuance of the TDIU rating may affect the decision on whether the discontinuance of dependents educational assistance benefits under 38 U.S.C. Chapter 35, effective August 1, 2009, was proper.  Thus, the Board finds that it would be inappropriate to enter a final determination on that issue at this time. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, that treated the Veteran for his lumbar spine disability since September 2010, to specifically include any report of VA functional capacity examination.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, to specifically include any report of VA functional capacity examination, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development requested has been completed, the Veteran's claims should be readjudicated.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

